
	
		I
		112th CONGRESS
		2d Session
		H. R. 6675
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2012
			Mr. Andrews
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Commerce to establish a
		  program under which preloaded debit cards are made available for the purchase
		  of certain goods and services.
	
	
		1.Short titleThis Act may be cited as the
			 Economic Stimulus, Tax Credit Act of
			 2012.
		2.Debit card
			 stimulus program
			(a)In
			 generalThe Secretary of
			 Commerce, in consultation with the Secretary of the Treasury, shall establish a
			 debit card stimulus program, under which the Secretary of Commerce shall issue
			 pre-loaded debit cards to eligible taxpayers.
			(b)Amount on debit
			 cardThe amount loaded on a
			 debit card pursuant to subsection (a) shall be the sum of—
				(1)(A)$5,000 in the case of an
			 eligible taxpayer who filed a joint return for the first taxable year beginning
			 in 2011, and
					(B)$3,000 in the case of an eligible
			 taxpayer who filed an individual return of income tax for the first taxable
			 year beginning in 2011, plus
					(2)$500 only in the
			 case of an eligible taxpayer who uses the debit card to acquire an automobile
			 subject to subsection (f)(5).
				(c)Eligibility
				(1)A
			 taxpayer is eligible if the taxpayer is a citizen of the United States and the
			 gross income of the taxpayer for taxable year 2011 does not exceed the
			 applicable limit.
				(2)(A)For taxpayers filing a
			 joint income tax return the applicable limit is the sum of $75,000, plus the
			 phaseout amount.
					(B)For taxpayers filing an individual tax
			 return the applicable limit is the sum of $50,000, plus the phaseout
			 amount.
					(d)Phaseout
			 amountThe phaseout amount shall be $4,999 less 20% of that
			 amount for each thousand dollars in gross income above the eligible gross
			 income amounts of $75,000 and $50,000 respectively, resulting in no eligibility
			 at income levels of $80,000 and $55,000 respectively.
			(e)Gross
			 incomeThe term gross income has the meaning given
			 such term by Section 61 of the Internal Revenue Code of 1986.
			(f)Debit card
			 stimulus programFor purposes of this section, the debit card
			 stimulus program established under subsection (a) is a program which shall be
			 subject to the following terms and conditions:
				(1)The debit card is active for a 6-month
			 period. Any amount remaining on the debit card at the end of the 6-month period
			 is forfeited.
				(2)The debit card
			 ceases to be active when the balance on the card is zero.
				(3)An active debit card is issued to the
			 eligible taxpayer. In the case of a joint return, an active debit card is
			 issued to the taxpayer and a debit card is issued to the spouse of the
			 taxpayer, with the total dollar amount preloaded on both cards jointly equaling
			 the $5,000/$5,500 limit.
				(4)The debit card may
			 be used for the following types of purchases:
					(A)Durable
			 goods.
					(B)Clothes.
					(C)Services (other
			 than medical services and business-related legal services) performed within the
			 United States.
					(D)Residential home mortgage payments where
			 the debtor is at least three months in arrears, as of the effective date of
			 this Act. This shall be limited by regulation to a specific portion of the
			 funds provided under this Act.
					(5)A
			 debit card may only be used for the acquisition of a passenger automobile
			 if—
					(A)the original use
			 of the automobile begins with the taxpayer,
					(B)the acquisition is
			 by way of an 18-month renewable (at the lessee’s option) lease, and
					(C)the automobile was
			 manufactured in the United States by a manufacturer if the headquarters of the
			 parent of the manufacturer (as of December 31, 2008) is either—
						(i)located in the
			 United States, or
						(ii)located in a country which the Secretary of
			 Commerce has certified has opened its markets to all automobiles manufactured
			 in the United States.
						For purposes
			 of this paragraph, the term passenger automobile has the meaning
			 given such term by section 32901(a)(18) of title 49, United States Code.(6)The debit card may
			 not be used for any purchase of a good or service, or the acquisition of a
			 passenger automobile under a lease, if the cost of such good, service, or lease
			 is greater than the amount provided under the debit card stimulus
			 program.
				(7)Not more than
			 one-third of the amount on the debit card may be expended within any 2-month
			 period unless the expenditure is for the acquisition of a single good, service,
			 or lease.
				(8)Acquisitions after the effective date of
			 the debit card stimulus program (but prior to its implementation) shall be
			 reimbursable under the program, as follows:
					(A)The sales receipt
			 relating to the acquisition shall be presented to the merchant who provided the
			 goods or services.
					(B)The merchant would
			 place those acquisitions on the debit card once the program is fully
			 implemented.
					(9)The program shall
			 be subject to such other terms and conditions as the Secretary of Commerce
			 shall specify by regulations.
				(g)Eligible
			 taxpayersFor purposes of this section—
				(1)In
			 generalA taxpayer is an eligible taxpayer if the taxpayer is a
			 citizen of the United States.
				(2)Dependents not
			 eligibleAn individual with respect to whom a deduction under
			 section 151 is allowable to another taxpayer for the most recent taxable year
			 for which a return is required (but for any threshold amount) to be filed shall
			 not be treated as an eligible taxpayer for purposes of this section.
				(3)Special rule
			 relating to prisonersAn individual may not use a debit card
			 issued pursuant to this section during any period of incarceration in a
			 Federal, State, or local prison.
				(h)Employee
			 retention tax credit
				(1)In
			 generalThere shall be
			 allowed to the employer of any qualified retained employee a credit against the
			 tax imposed by chapter 1 of the Internal Revenue Code of 1986 in the amount of
			 the employee retention credit.
				(2)Employee
			 retention credit
					(A)In
			 generalFor purposes of paragraph (1), the employee retention
			 credit for the taxable year of the employer which includes the last day of the
			 employee retention period is an amount equal to the excess (if any) of—
						(i)$3,000 multiplied
			 by the number of qualified retained employees, less
						(ii)$3,000 multiplied
			 by the number of specified dismissed employees.
						(B)Increase in
			 credit amountThe $3,000
			 amount in subparagraph (A)(i) shall be increased to the highest level that the
			 Secretary of the Treasury determines would not cause the aggregate amount of
			 the credits allowed by paragraph (1) to be a revenue loss to the Treasury. For
			 purposes of this subparagraph, the determination shall be based on—
						(i)the
			 amount of Federal income tax withheld from each qualified retained employee
			 during the period of employment under the program and the employee retention
			 period, and
						(ii)all unemployment benefits which that
			 employee would have continued to receive during the period of employment under
			 the program and the employee retention period had that employee not been
			 employed.
						(3)Qualified
			 retained employeeFor purposes of paragraph (1), an employee is a
			 qualified retained employee if the employee—
					(A)whose hiring date
			 with the employer is after the beginning of the debit card stimulus program and
			 who first begins work before the end of the program, and
					(B)who, without a
			 break in service, performs services in the United States for the employer for
			 the employee retention period.
					(4)Employee
			 retention periodFor purposes of this subsection, the employee
			 retention period is the 6-month period beginning on the day after the end of
			 the debit card stimulus program.
				(5)Specified
			 dismissed employeeFor purposes of paragraph (1), an employee is
			 a specified dismissed employee of an employer if—
					(A)the employee was
			 performing services in the United States for the employer before the beginning
			 of the debit card stimulus program, and
					(B)the employee was
			 separated from service during the 12-month period beginning on the first day of
			 the program.
					(6)EmployeeFor purposes of this subsection, an
			 employee shall not be taken into account for purposes of this subsection unless
			 the employee typically performs not less than 35 hours of service (or the
			 equivalent thereof) for the employer. For purposes of the preceding sentence,
			 the term hour of service means a time of service determined under
			 regulations prescribed by the Secretary of Labor.
				(7)Business
			 creditThe credit allowed under paragraph (1) shall be treated as
			 a business credit allowed under subpart D of part IV of subchapter A of chapter
			 1 of the Internal Revenue Code of 1986.
				(i)RegulationsThe
			 Secretary of the Treasury or the Secretary’s delegate shall issue such
			 regulations as may be necessary to carry out this Act.
			3.Appropriations
			(a)Excess funds
			 from Operation Enduring FreedomFunds made available to the Department of
			 Defense for Overseas Contingency Operations that are in excess of the amounts
			 required by the Department for Operation Enduring Freedom because of the
			 redeployment of members of the Armed Forces of the United States from
			 Afghanistan are hereby made available to carry out this Act.
			(b)Repatriation of
			 foreign earningsThe amount
			 equal to the taxes received in the Treasury of the United States pursuant to
			 any provision of law enacted pursuant to an Act of Congress enacted after the
			 date of the enactment of this Act which provides for a reduced tax rate on
			 profits held outside the United States by domestic corporations upon the return
			 of such funds to the United States.
			
